Citation Nr: 1023854	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-06 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for residuals of fractured 
right (major) fifth metacarpal, currently evaluated as 0 
percent disabling. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from May 1978 
to February 1980.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in February 2009 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

On a substantive appeal received in April 2007, a request was 
made for a Board hearing at the RO.  Altogether in statements 
received in July 2007 from the Veteran and his 
representative, requests were made for either a video 
conference hearing or a hearing before the Board at the RO 
(Travel Board).  A video conference hearing was scheduled for 
November 2007, however, the Veteran failed to appear.

For background purposes, the Board notes that a claim of 
service connection for residuals of fractures of the second 
and third right metacarpals was denied by rating decision in 
June 1998.  Service connection has only been established for 
the right fifth metacarpal, and any disability associated 
with disability of the second and third right metacarpals is 
not for consideration in this appeal. 


FINDING OF FACT

The Veteran's service-connected residuals of fractured right 
(major) fifth metacarpal are manifested by limitation of 
motion; there is no x-ray evidence of arthritis.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 0 percent for the Veteran's service-connected 
residuals of fractured right (major) fifth metacarpal have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5230 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§  5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in March 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

The RO provided the appellant with additional notice in April 
2009, subsequent to the January 2006 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.
  
While the April 2009 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a March 2010 supplemental 
statement of the case, following the provision of notice in 
April 2009.  The Veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the March 2005 and April 2009 correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

Duty To Assist

VA has obtained VA and private records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran VA 
examinations in August 2005 and January 2010.  There is 
evidence that the Veteran is or was receiving Social Security 
Disability Income (SSDI) for bipolar disorder.  However, such 
records would not be relevant to the issue on appeal and 
action to obtain such records is not necessary.  

Overall, all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran and his representative 
have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected residuals of a fracture 
right (major) fifth metacarpal warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

VA treatment records show that the Veteran was seen on 
various occasions.  In February 2005, he was seen after a 
fall.  It was noted that there was tenderness over the 4th/5th 
proximal metacarpals and that the Veteran was able to make a 
fist.  An x-ray showed an old fracture in the fifth digit.    

Another VA treatment record from May 2005 shows that on a 
scale of 0 to 10 (with 10 being the most painful), the 
Veteran rated his right hand pain a 6.  He described the pain 
as a continual ache.  He said that the pain was constant and 
that it intensified when he moved his fingers. 

A functional limitations assessment of the hand from the 
Department of Human Services in May 2005 showed pain in 
swelling at the right middle finger, carpal metacarpal 
(joint) and metacarpal phalangeal joint with x-ray's 
confirming post traumatic osteoarthritis.  The diagnosis was 
osteoarthritis and late effects of trauma.  

An undated VA letter showed that the Veteran's activities 
were restricted.  It was noted that the Veteran would be 
incapacitated from June 2005 to December 2005 because of 
right hand osteoarthritis and surgery in August 2005.

When the Veteran was afforded a VA examination in August 
2005, he said that he had constant pain when he squeezed the 
dorsum of his hand.  He stated that he could not pick up 
anything weighing more than 15 pounds, and that when he does 
a lot of writing, his finger went numb.  He said that the 
pain was increased by pushing, and that pulling was not so 
bad.  He reported that he was scheduled to have surgery on 
his hand in August 2005.  The diagnosis was right wrist and 
hand with status post fifth metacarpal fracture treated.  

The Board notes that VA treatment records do not document any 
surgery in August 2005.  At the January 2010 VA examination, 
the Veteran stated that he cancelled the surgery since he did 
not believe that there would have been a good chance of 
improvement after the surgery.  

A June 2007 VA vocational assessment showed that the Veteran 
reported having problems gripping objects.  He further 
reported chronic pain and aches when writing.

A July 2007 VA treatment record shows that his grip was 
normal. 

When the Veteran was afforded a VA examination in January 
2010, it was noted that there was tenderness to palpation 
over the 3rd through 5th metacarpals, fairly diffusely.  The 
VA examiner noted that with opposition of the fingers to the 
proximal palmar crease, there was a gap of 1 centimeter in 
digit 5.  With opposition of the thumb to the fingers, there 
was difficulty, in that the Veteran could only touch the 
radial side of digit 5 distally, and could not touch the 
palmar distal aspect of the 5th finger on the right.  
Metacarpophalangeal joint flexion with passive range of 
motion was 90 degrees.  The 2nd through 5th proximal 
interphalangeal joints all had at least 90 degrees flexion 
and 0 degrees extension.  It was observed that the Veteran 
developed pain in the dorsal aspect of his hand with flexion 
of proximal interphalangeal joint number 5 greater than 60 
degrees.  Bringing the fingertips into the palmer crease was 
painful for the dorsal aspect of the hand, otherwise hand 
range of motion was not painful.  

The VA examiner diagnosed right 5th metacarpal healed 
fracture with ongoing painful and decreased range of motion.  
Based on x-ray findings, the VA examiner reported that 
degenerative arthritis is not noted in the 5th 
carpometacarpal joint, nor in the 5th metacarpophalangeal 
joint, but the Veteran does have moderate to severe residuals 
in the region of the 5th metacarpal.  The VA examiner stated 
that these consisted of decreased range of motion, painful 
range of motion, and weakness of the palmar interosseous 
muscle which holds the 5th digit to the 4th and contributes to 
grip strength.  

The Board notes that the Veteran's service-connected 
residuals of right little finger injury have been rated by 
the RO under the provisions of Diagnostic Code 5230.  Under 
this Diagnostic Code, a maximum rating is warranted where 
there is any limitation of motion of the little finger.  
However, the maximum rating is 0 percent. 38 C.F.R. § 4.71a, 
Diagnostic Code 5230.

Diagnostic Code 5227, also pertains to the little finger.  
Under this regulatory provision, the maximum rating for 
unfavorable/favorable ankylosis of the little finger is also 
0 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5227.

The Board has considered the application of Diagnostic Code 
5003 for degenerative arthritis.  38 C.F.R. § 4.71a.  Under 
this regulatory provision, when limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  Id.  The Board acknowledges that a May 2005 
Department of Human Service report and an undated VA letter 
mention osteoarthritis.  Certain medical records appear to 
show arthritis in areas of the right hand and wrist.  
However, a January 2010 VA x-ray confirmed that there was no 
degenerative arthritis in the 5th carpometacarpal joint or in 
the 5th metacarpophalangeal joint.  Accordingly, Diagnostic 
Code 5003 is not for application since there is no x-ray 
evidence of arthritis of the 5th right metacarpal.  The Board 
again notes that service connection for disability of the 
second and third right metacarpals was denied in 1998.  Any 
x-ray evidence of arthritis involving those areas is 
therefore not for consideration in the present appeal.
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  When the 
Veteran was examined in January 2010, there was no change in 
active or passive range of motion following repeat testing x3 
against resistance.  However, the Veteran did have pain and 
impaired endurance in the 5th metacarpophalangeal (MCP) 
joint.  The VA examiner recommended an additional loss of 
range of motion for the right hand of 60 degrees loss of MCP 
flexion on the right 5 digit for pain, incoordination, acute 
flares, palmar interosseous weakness, and impaired endurance.  
The VA examiner reported that there was no instability.  
Nevertheless, the Board notes that the appellant is already 
receiving the maximum disability rating available under DC 
5227 and DC 5230 and, thus, a DeLuca analysis is not for 
application.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue; that is, for the fifth 
metacarpal.  The Code simply does not provide a compensable 
rating for limitation of motion of the fifth metacarpal.  For 
these reasons, referral for extraschedular consideration is 
not warranted.  The Board recognizes that there is some 
evidence suggesting that the Veteran's employment has been 
affected by his right hand problems, but is again stressed 
that disability associated with areas of the right hand and 
wrist apart from the 5th metacarpal is not for consideration.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a request for a total disability rating 
based on individual unemployability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, if the disability upon which entitlement to TDIU 
is based has already been found to be service connected, as 
part of a claim for increased compensation. Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  The Board notes that the RO 
adjudicated the Veteran's claim for TDIU by the January 2006 
rating decision and the Veteran did not initiate an appeal.  
The Board therefore finds that the facts of this case do not 
fall within the scope of the holding in Rice.  The Veteran 
had expressly claimed TDIU and the same rating decision which 
gives rise to this appeal also denied TDIU, but the Veteran 
did not appeal the TDIU denial.  In other words, the TDIU 
issue was already separately addressed. 


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


